t c memo united_states tax_court yair alonim petitioner v commissioner of internal revenue respondent docket no filed date yair alonim pro_se halvor r melom for respondent memorandum findings_of_fact and opinion1 gerber judge respondent determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_1petitioner filed his petition as a small_tax_case under the provisions of sec_7463 petitioner moved for removal of that designation and the court granted his motion unless otherwise indicated all section references are to the internal_revenue_code applicable to the period under consideration a for petitioner’s tax_year the issues presented for our consideration are whether petitioner is required to report certain interest_income for and whether petitioner is liable for a sec_6662 penalty findings of fact2 petitioner maintained dual citizenship in the united_states and israel and at all times pertinent to this case resided in california including the time his petition was filed during petitioner was retired and his sources of income were interest on certificates of deposit cds and social_security_benefits for petitioner reported dollar_figure of interest and dollar_figure of social_security_benefits as income during and in prior years petitioner earned interest_income by investing in cds it was his practice to seek out the best possible interest rates he would move his money from institution to institution seeking more favorable rates at the end of the holding_period of his current cds the cds were generally of or 12-month duration the terms of the cds provided for a penalty if funds were withdrawn before the maturity_date of the certificate at the end of each calendar_year accumulated interest was credited to the cd balance and petitioner was sent notification in a form 1099-int 2the parties’ stipulation of facts and the exhibits are incorporated by this reference interest_income reflecting the interest that had accrued on his certificate the accumulated interest that was credited to his cd account would then accrue interest in addition to the original principal on occasions where petitioner withdrew his funds before maturity he was penalized on one such occasion not during some of the institutions holding his cds became unstable and appeared unable to meet their obligations petitioner was then forced to withdraw before maturity and the early withdrawal penalty eliminated some portion of the accumulated interest that had been earned on the certificates for each year including petitioner would report the amount reflected on the forms 1099-int only if the underlying cd had matured during that year on the basis of that approach petitioner reported dollar_figure of interest_income for conversely respondent received notification of the issuance of forms 1099-int for petitioner reflecting interest in the total amount of dollar_figure or a difference of dollar_figure resulting in a dollar_figure income_tax deficiency for a notice_of_deficiency was issued to petitioner and he petitioned this court opinion we consider whether petitioner was required to report the interest credited to his cd accounts even though as he contends they remained subject_to a penalty for early withdrawal gross_income comprises all income including interest_income sec_61 in some cases involving unreported income the commissioner must introduce evidence that reflects that a taxpayer received income that was not reported 181_f3d_1002 9th cir affg tcmemo_1997_97 respondent introduced certified documents reflecting that the internal_revenue_service had been informed that forms 1099-int had been issued to petitioner for the interest_income that was not included on petitioner’s tax_return accordingly petitioner has the burden of showing that respondent’s determination is in error there is no question that accrued interest was credited to petitioner’s cd accounts as of the end of the calendar_year the only question petitioner raises is whether the potential for a penalty if the interest or principal had been withdrawn early is a restriction that would render the interest not subject_to tax petitioner’s argument is addressed in sec_1_451-2 income_tax regs that regulation provides that a taxpayer is not in constructive receipt of income if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions sec_1_451-2 income_tax regs in the case of interest dividends or other earnings on deposits in a bank or 3neither party cited this regulation we consider it because it bears on petitioner’s argument and position in this case similar institution sec_1_451-2 income_tax regs provides that the following is not a substantial limitation or restriction on the taxpayer’s control_over the receipt of such earnings the fact that the taxpayer would by withdrawing the earnings during the taxable_year receive earnings that are not substantially less in comparison with the earnings for the corresponding period to which the taxpayer would be entitled had he left the account on deposit until a later date for example if an amount equal to three months’ interest must be forfeited upon withdrawal or redemption before maturity of a one year or less certificate of deposit time deposit bonus plan or other deposit arrangement then the earnings payable on the premature withdrawal or redemption would be substantially less when compared with the earnings available at maturity in other words if the owner of a certificate of deposit with a duration of a year or less would forfeit months of interest for an early withdrawal the regulation might furnish protection from constructive receipt of accrued but unwithdrawn interest petitioner testified in vague terms about situations where he was penalized for early withdrawal he did not however provide the terms reflecting the amounts of penalty for premature withdrawal of the cds under consideration accordingly there is no way for the court to judge whether early withdrawal in this case was subject_to substantial limitations or restrictions petitioner did not withdraw principal or interest during and accordingly his cd accounts were credited with accumulated interest unreduced by any penalty there were no penalties to petitioner for his tax_year in the circumstances of this case petitioner is required to report all of the interest credited to his accounts for which forms 1099-int were issued petitioner also alleges that he did not receive forms int for the dollar_figure of interest that he failed to include on his tax_return we find petitioner’s allegations to be disingenuous and in conflict with the evidence before the court the record reflects that the unreported portion of the interest dollar_figure is represented by forms 1099-int those forms int were issued by some of the same financial institutions as those for which petitioner did report interest moreover petitioner reported only approximately percent of the total interest credited to his account during dollar_figure dollar_figure and failed to report percent of the interest earned dollar_figure dollar_figure for the taxable_year the interest from petitioner’s cds represented most of his income he carefully monitored the interest rates maturity dates and related matters throughout the year applying his theory that interest was reportable only if there was no possibility of an early withdrawal penalty he had to review each cd to make the decision to report only a portion of the interest credited to his account petitioner’s allegations that he did not receive or was not aware of the interest are without any credibility and belie the reality of the circumstances accordingly we hold that petitioner was required and failed to report dollar_figure of interest_income for having decided that the interest was taxable we proceed to decide whether the sec_6662 accuracy-related_penalty applies to the resulting underpayment sec_6662 and b and imposes an accuracy- related penalty of percent on the portion of an underpayment attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return sec_1_6662-3 income_tax regs negligence is strongly indicated where a taxpayer fails to report income reflected on forms 1099-int id there is a substantial_understatement_of_income_tax under sec_6662 if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 b and d a sec_1_6662-4 income_tax regs the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 once the burden of production is met the taxpayer must come forward with evidence sufficient to show that the penalty does not apply id pincite petitioner’s understatement of income_tax is dollar_figure the understatement exceeds the greater of percent of the tax required to be shown or dollar_figure thus the understatement is substantial for purposes of sec_6662 and respondent has met his burden of production sec_6664 provides a defense to the sec_6662 penalty for any portion of an underpayment where reasonable_cause existed and the taxpayer acted in good_faith generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability sec_1_6664-4 income_tax regs petitioner’s explanation of his failure to report accrued interest lacked credibility more important petitioner did not seek advice and provided no evidence of the terms of the early withdrawal penalties to support his argument that the interest is not reportable we have also considered the volume of unreported income more than percent of the interest earned and the possibility of an honest mistake or oversight is remote under the circumstances we hold that petitioner is liable for the sec_6662 accuracy-related_penalty on the entire underpayment to reflect the foregoing decision will be entered for respondent
